                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 FIRESTONE FINANCIAL, LLC                                         CIVIL ACTION
 VERSUS                                                           NO: 19-11597
 SUFIAN MUSTAFA HAMED, ET AL                                      SECTION: "S" (1)


                                   ORDER AND REASONS

       Before the court is the Motion for Summary Judgment, filed by plaintiff, Firestone

Financial, LLC. Rec. Doc. 16. The motion is unopposed. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Summary Judgment (Rec. Doc. 16)

is GRANTED, awarding judgment in favor of the defendants in the amount of $89,220.68 plus

reasonable attorneys' fees and costs, to be established through a separate motion.

       New Orleans, Louisiana, this _____
                                    18th day of March, 2020.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
